Order filed November 6, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00899-CV
                                    ____________

                      IN RE DONNIE MINNARD, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               125th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2017-31207

                                      ORDER

      Relator Donnie Minnard has filed a motion to file the mandamus record under
seal. Relator has not provided this court with a permanent sealing order from the trial
court that complies with the requirements of Rule 76a of the Texas Rules of Civil
Procedure.
      Relator has until January 3, 2019 to supplement the mandamus record with a
copy of a permanent sealing order of the documents in the mandamus record that
complies with Rule 76a. Failure to do so will result in the denial of relator’s motion
to file the mandamus record under seal, unless, before that date, relator presents
briefing, with citations to authority, to this court establishing a valid legal basis on
which this court may maintain the documents in the mandamus record under seal
without an order showing the documents have been permanently sealed in the trial
court in accordance with Rule 76a.

                                               PER CURIAM


Panel consists of Chief Justice Frost and Justices Boyce and Busby.